Mr. J. Heydeneeldt
delivered the opinion of the Court.
Mr. Ch. J. Murray concurred.
The 7th section of the charter of the City of Sacramento, which was in force when the right of action accrued, gives to the city authorities the right “to erect, repair and regulate wharves and the rates of wharfage. ” It is insisted by the defendant that this language gives no power to collect wharfage, or if it does, such power must be dependent upon the actual construction of wharves.
It appears from the record, that a certain space in front of the city, and along the banks of the river, was dedicated to the public as a street or highway.
*This being so, it follows that no private person [44] had the right to erect wharves or charge wharfage, because no one owned land on the bank of the river, and thus the whole of this right devolved on the corporation. What, then, could be the meaning of the Legislature in giving power to regulate the rates of wharfage, if the proper construction of that power does not include the right to collect it ? It would be without effect or meaning, and that, which to the most ordinary apprehension appears to be the intention, would be defeated.
It is true, as urged in the argument, and according to the best authorities, that a wharf is properly an artificial construction, and to such its meaning must be limited; but it does not follow that the definition of wharfage is to be confined to the charge for landing at a wharf. Words must be taken according to their most universal acceptation in common use, and so we find the term wharfage generally applied to a charge for landing goods, whether upon an artificial erection, or a natural landing. In illustration of this, it will be seen that in the Act of 1852, to incorporate the City of Sacramento, the 7th section gives power to the City Council “to erect, repair and regulate wharves, and the rates of wharfage, whether wharves are constructed or not. ” Here, from the manner of its use, it appears that wharfage has a definite existence, entirely disconnected from any artificial construction, and although the whole of this sentence of the Act is extremely awkward and ungainly, yet the intention is evident, and the applicatian of the term wharfage is in accordance with the well understood usage of the English language.
The points taken as to the insufficiency of the ordinance of June, 1852, or the want of proper action under it, we do not think are sustained by a careful examination of it.
Judgment affirmed.